Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
As per the instant Application having Application number 16/429,239, the examiner acknowledges the applicant's submission of the amendment dated 3/9/2021. Claims 1, 3, 9-10, 12, 17-19 have been amended, claims 4-7, 13-16 and 20 have been canceled, and claims 21-24 have been added. Claims 1-3, 8-12, 17-19 and 21-24 are pending.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Saito et al. (US 8,006,000) teaches “when accessing the memory, the access request packet including device identification information by which the peripheral device can be uniquely identified and containing a number of bits larger than the bit length of the identification information stored in the address conversion table, the bridge acquires an access command from the access request packet such that the bridge acquires verification information from the device identification information and the effective address, the verification information having of a bit length that matches the bit length of the identification information and includes the verification information in the access command,” (claim 1).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-3, 8-12, 17-19 and 21-24 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/9/2021, the Examiner finds the claimed wherein the structure access request includes at least a first data structure identifier (ID), a first element ID, and a first index that are associated with the first structure element; generate a memory access request based on the received structure access request and configuration information associated with the plurality of data structures, wherein to generate the memory access request, the structure access circuit is further configured to: identify, based on the first data structure ID, a first base address of a first data structure of the plurality of data structures that includes the first structure element; 3Application No. 16/429,239 identify, based on the first element ID, a first element offset and a first element bit width that are associated with the first structure element, wherein the first base address, the first element offset, and the first element bit width are identified from the configuration information; determine a physical address of the first structure element based on at least the first base address, the first element offset, the first element bit width, and the first index, wherein the memory access request includes the physical address; and perform, by accessing the determined physical address in the memory, a memory operation associated with the structure access request.”
	Independent claim 10 is allowed for the reasons indicated above with respect to claim 1.
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/9/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including “a memory that is abstracted into a plurality of data structures, wherein each data structure includes a set of structure elements, and each structure element includes a set of structure sub-elements; and a structure access circuit that accesses the memory, wherein the structure access circuit is configured to: receive, from a processor, a structure access request for accessing a first structure sub-element of the set of structure sub-elements included in a first structure element of a first data structure of the plurality of data structures, wherein the structure access request includes at least a first data structure identifier (ID), a first element ID, a first index, and a first sub-element ID that are associated with the first structure sub-element; generate a memory access request based on the received structure access request and configuration information associated with the plurality of data structures, wherein the memory access request includes a physical address of the first structure sub-element, and wherein to generate the memory access request, the structure access circuit is further configured to: identify, based on the first data structure ID, a first base address of the first data structure that is associated with the first structure sub- element; identify, based on the first element ID, a first element offset and a first element bit width that are associated with the first structure element that includes the first structure sub-element; 9Application No. 16/429,239 Reply to Office Action of December 11, 2020 identify, based on the first sub-element ID, a first sub-element offset and a first sub-element bit width associated with the first structure sub- element, and wherein the first base address, the first element offset, the first element bit width, the first sub-element offset, and the first sub- element bit width are identified from the configuration information; determine the physical address of the first structure sub-element based on at least the first base address, the first element offset, the first element bit width, the first index, the first sub-element offset, and the first sub-element bit width; and perform, by accessing the physical address in the memory, a memory operation associated with the structure access request.”
	Dependent claims 2-3, 8-9, 11-12, 17-19 and 22-24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 23, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135